Citation Nr: 1818953	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was before the Board in June 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Bilateral Hearing Loss Disability

The Veteran asserts that he has bilateral hearing loss disability related to noise exposure from field artillery during military service.  See April 2011 Statement in Support of Claim.  A July 2015 VA examination report does not show current hearing loss disability as defined by 38 C.F.R. § 3.385 (2017).  However, in February 2017, the Veteran submitted a January 2017 private audiogram (in graph form) in support of his claim.  The data contained in this audiogram may suggest that the Veteran has a bilateral hearing impairment that meets the level of severity to be considered hearing loss.  However, the private audiometric testing report does not indicate that the Maryland CNC word list was utilized for speech recognition testing, and thus, the results cannot be used to evaluate the Veteran's hearing loss disability.  38 C.F.R. § 4.85 (2017).  The Board finds that further clarification is needed as to this private audiology report.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011) (error for Board to refuse to consider private audiological examinations submitted by claimant on the ground that they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed).  

Tinnitus

The Veteran asserts that his tinnitus is related to noise exposure from field artillery during military service.  He maintains that he has had tinnitus since service.  See April 2011 Statement in Support of Claim.  The Board notes that the veteran's military occupational specialty was field artillery; therefore, his in-service noise exposure is established.

This issue was remanded by the Board in June 2015, in pertinent part, to obtain an opinion as to the etiology of the Veteran's tinnitus.  Although a VA medical opinion was obtained in July 2015, the report is inadequate for adjudication purposes.  Specifically, the VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure because, in part, the Veteran "does not correlate onset of tinnitus with his military duty" and the evidence shows that he "was not exposed to noise levels significant enough to cause any negative shift in hearing."  The examiner failed to consider the Veteran's April 2011 statement that his tinnitus began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  He also failed to consider the Veteran's significant noise exposure as a member of the field artillery in service.  Thus, the July 2015 VA opinion is inadequate to determine the service connection claim.  An additional VA medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.   Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant, outstanding medical records.  

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining appropriate authorization from the Veteran, contact the audiologist who conducted the January 2017 audiometric testing and request that the audiologist to (1) provide the audiometric examination results in a numerical report, as opposed to a graphed report; (2) indicate whether the Maryland CNC word list was used during audiological testing; and (3) indicate whether the evaluation was performed by a state-licensed audiologist.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that any hearing loss disability present is related to service, including conceded in-service acoustic trauma?  The examiner should also interpret the raw data from the private January 2017 audiology examination, found in the Veteran's claim file.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was caused by noise exposure in service, including conceded in-service acoustic trauma?  The examiner is to consider the Veteran's statement of record regarding the onset of tinnitus in service. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claims on appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




